Case 8:20-bk-03563-RCT Doc 202-1 Filed 05/10/21 Page 1 of 3
Case 8:20-bk-03563-RCT Doci61-1 Filed 12/03/20 Page 1of3

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR SARASOTA COUNTY, FLORIDA

JAMES R. GICZEWSKI and MARIA L.

 

GICZEWSKI,
Plaintiffs, CASE NO.: 2020-CA-002070 NC
Vv.
JOY DEGRASSE,
Defendant.
/
SUMMARY FINAL JUDGMENT

THIS MATTER having come before the Court upon Plaintiffs Motion for Summary
Judgment, and the Court having reviewed the Motion, the supporting Affidavits, and having
heard argument of counsel, the Court finds:

1, The defendant, JOY DEGRASSE, breached a personal guaranty for a non-
residential lease of commercial property with the Plaintiffs, JAMES R. GICZEWSKI and
MARIA L, GICZEWSKI, as landlord for certain real property in Sarasota County.

2. The tenant defaulted under the lease, abandoned the leased premises and filed

bankruptcy. The Plaintiffs retook the leased premises, and are using commercially reasonable
efforts to relet it, and this judgment provides for an offset for any payments to be made under a
new lease with a third unrelated party, less the costs incurred to relet the leased premises, or
upon any payments made by the tenant or the bankruptcy court.

Therefore, it is ORDERED AND. ADJUDGED that:

1, A Final Judgment is hereby entered in favor of Plaintiffs, jointly and severally,
and against Defendant JOY DEGRASSE, in the total sum. of Four Hundred Seventy-Nine

Thousand One Hundred Ninety-Four and 78/100 Dollars ($479,194.78), that shall bear interest

EXHIBIT

tabbles’

 

 
Case 8:20-bk-03563-RCT Doc 202-1 Filed 05/10/21 Page 2 of 3
Case 8:20-bk-03563-RCT Doc161-1 Filed 12/03/20 Page 2 of 3

at the statutory rate of 6.89% per annum, which shall be adjusted annually, for which sum let
execution issue, Thereafter, on January 1 of each succeeding year until the judgment is paid, the
interest rate will adjust in accordance with section 55.03, Florida Statutes.

2. Plaintiffs’ mailing address is 2111 Palm View Road, Sarasota FL 34240. The last
known address for the Defendant, JOY DEGRASSE is 2727 Dick Wilson Dr., Sarasota, Florida
34240,

3. Plaintiffs shall take commercially reasonable, good faith efforts to relet the
Premises. Upon any reletting of the Premises, Defendant shall be entitled to a credit for rent paid
by any replacement tenant during the remaining term of the Lease, less the costs incurred by
Plaintiffs to relet the premises. Further, should Plaintiffs receive any payments from the
bankruptcy Court or Tenant, Defendant shall be entitled to a credit for these sums, less the costs
incurred by Plaintiffs to obtain same, This Court reserves jurisdiction pursuant to the holding in
Horizon Medical Group, P.A. v. City Center of Charlotte County, Lid, 779 So.2d 545 (Fla, 2d
DCA 2001) for an accounting in the future should Plaintiffs obtain any of these amounts which
could serve as set off.

4, Defendant, JOY DEGRASSE, shall complete under oath Florida Rule of Civil
Procedure Form 1.977; including all required attachments, and serve it on Plaintiffs’ attorney,
within forty-five (45) days from the date of this Summary Final Judgment, unless the Summary
Final Judgment is satisfied or post-judgment discovery is stayed.

5. Pursuant to the underlying lease and guaranty, the Court finds that Plaintiffs are
entitled to recover their attorneys’ fees and costs against Defendant, JOY DEGRASSE, in
amounts to be determined, The Court reserves jurisdiction to determine the amount of attorneys’

fees and costs to be awarded to Plaintiffs.

 

 
Case 8:20-bk-03563-RCT Doc 202-1 Filed 05/10/21 Page 3 of 3
Case 8:20-bk-03563-RCT Doci61-1 Filed 12/03/20 Page 3of3

6. Jurisdiction of this case is further retained to enter further orders that are proper to
compel compliance with this Order, including compelling the Defendant to complete Form 1.977
in accordance herewith, and to award the Plaintiffs further attorneys’ fees and costs resulting

from post-judgment proceedings.

DONE and ORDERED in Sarasota VY this b day of October, 2020.

ALKER
Cir ti udge

CERTIFICATE OF SERVICE

 

{ HEREBY CERTIFY that on October _ , 2020, a true and correct copy of the
foregoing was uploaded into the ePortal system, which will send a copy to all counsel of record,
including, BRETT R, RENTON, ESQ., brenton@shutts.com; and Michael A. France, Esq.,

service@mfrancelaw.com,

 

 

Judicial Asbistant/Attorney

ORLDOCS 18050128 1

 
